   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 1 of 23 PageID #:331




                                          21-cv-01457


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE:                                         )
                                                )
    Mack Industries, Ltd., et al.               )   Appeal from United States
                                                )   Bankruptcy Court for the Northern
          Debtor.                               )   District of Illinois
                                                )
                                                )   Case no. 19-ap-00442
 Ronald R. Peterson, not individually, but as   )
 chapter 7 trustee for the estate of Mack       )   Honorable Carol A. Doyle
 Industries, Ltd.,                              )
                                                )
          Plaintiff-Appellant,                  )
                                                )
    v.                                          )
                                                )
 Anyone Home, Inc.,                             )
                                                )
          Defendant-Appellee.                   )


      APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

      Appeal from order dated March 5, 2021 (Dkt. 48 in originating adversary case 19-
ap00442), dismissing Plaintiff-Appellant’s Amended Complaint.


                        BRIEF OF APPELLEE ANYONE HOME, INC.


Miriam R. Stein
Kara Allen
Gutnicki LLP
4711 Golf Road, Suite 200
Skokie, IL 60076
847-745-6592
mstein@gutnicki.com
kallen@gutnicki.com
    Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 2 of 23 PageID #:332




                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Bankruptcy Procedure 8012(a) Appellee, Anyone Home,

Inc., makes its corporate disclosure statement:

       Anyone Home, Inc. is not owned by a parent corporation. No publicly held corporation

owns 10% or more of the stock in Anyone Home, Inc.
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 3 of 23 PageID #:333




                                        TABLE OF CONTENTS



Table of Authorities…………………………………………………………………………..….. i

Issue Presented …………………………………………………………………………………... 1

Statement of the Case…………………………………………………………………………….. 1

Summary of the Argument ………………………………………………………………………. 2

Argument: Anyone Home, Inc.’s Motion to Dismiss Was Properly Granted

   I.     Standard for Dismissal Under Rules 12(b)(6) and 9(b): ..…………………………… 3

   II.    The Trustee Failed to Plead Fraud with the Requisite Particularity, and by His Own
          Admission Cannot. ……………................................................................................... 5

   III.   Dismissal with Prejudice Was Proper as Amendment Would be Futile. ...……….... 11

   IV.    The Face of the Complaint Established Reasonably Equivalent Value and,
          Therefore, the Trustee is Not Entitled to a Constructive Trust.…………………….. 13

Conclusion: …………………………………………………………………………………….. 15
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 4 of 23 PageID #:334




                                 TABLE OF AUTORITIES


Cases and Secondary Source:

Bielecki v. Nettleton, 183 B.R. 143 (N.D.Ill. 1995) ……………………………………………. 1

In re Brittwood Creek, LLC, 450 B.R. 769 (N.D. Ill. 2011) …………………………………… 1

Meyer v. Rigdon, 36 F.3d.1375 (7th Cir. 1994) ………………………………………………… 1

In re Airadigm Communications, Inc., 616 F.3d 642 (7th Cir. 2010) …………………………... 1

Rocha v. Rudd, 826 F. 3d 905 (7th Cir. 2016) ………………………………………………… 1

Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502 (7th Cir. 2007) ………………………. 1

General Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074
      (7th Cir. 1997) ………………………………………………..………………….. 3, 4, 6, 7

Gierum v. Glick (In re Glick), 568 B.R. 634 (Bankr. N.D. Ill. 2017) ………………………… 3, 4

PNC Equipment Finance, LLC v. Zilberbrand, No. 12–cv–03074,
     2014 WL 448384 (N.D. Ill. Feb. 4, 2014) ………………………………………….… 3, 4

Katz v. Household Int’l, Inc., 91 F.3d 1036, 1040 (7th Cir. 1996) ……………………………… 3

United States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834 (7th Cir. 2018) ……….. 3

Khorrami v. Rolince, 539 F.3d 782 (7th Cir. 2008) …………………………………………….. 4

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ………………………………………………. 4

Cox v. Grube (In re Grube), 500 B.R. 764 (Bankr. C.D. Ill. 2013) …………………….. 4, 10, 11

Marwil v. Oncale (In re Life Fund 5.1 LLC), No. 10-ap-42, 2010 WL 2650024
      (Bankr. N.D. Ill. June 30, 2010) …………………………………………………….. 4, 10

KHI Liquidation Trust v. C. Goshy Enterprises, Inc. (In re Kimball Hill, Inc.), No.
      10-ap-998, 2012 WL 5880657, at *5 (Bankr. N.D. Ill. Nov. 19, 2012) ………………… 4

Martino v. Edison Worldwide Capital (In re Randy), 189 B.R. 425
      (Bankr. N.D. Ill. 1995) ………………………………………………………………….. 4

Reinbold v. Morton Community Bank (In re Mid-Illini Hardwoods, LLC),

                                              i
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 5 of 23 PageID #:335




      576 B.R. 598, 604 (Bankr. C.D. Ill 2017) ………………………………………………. 5

In re Geltzer, 502 B.R. 760, 766 (Bankr. S.D.N.Y. 2013) ……………………………………….5

Brandt v. KLC Financial, Inc. (In re Equipment Acquisition Resources, Inc.),
       481 B.R. 422, 427 (Bankr. N.D. Ill. 2012) ……………………………………………….5

Levine v. Prudential Bache Properties, Inc. 855 F.Supp. 924 (N.D.Ill. 1994) …………………. 7

U.S. v. Zabka, 2010 WL 2985356 (C.D.Ill. 2010) ……………………………………………… 7

Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen Co.,
        631 F.3d 436 (7th Cir. 2011) …………………………………………………………... 10

United States ex rel. Presser v. Acacia Mental Health Clinic, LLC,
       836 F.3d 770 (7th Cir. 2016) …………………………………………………………... 10

2 James Wm. Moore et al., Moore's Federal Practice § 9.03[1][b] (3d ed. 2015)) ……………. 10

In re Wolf, 595 B.R. 735, 763 Bankr. N.D.Ill. 2018) ………………………………………….. 11

Corley v. Rosewood Care Ctr., 142 F.3d 1041, 1051 (7th Cir. 1998) …………………………..11

Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918 (7th Cir. 1992) ……………………………. 11

In re Hearthside Baking Co., Inc., 402 B.R. 233 (Bankr. N.D.Ill. 2009) ……………………… 11

In re DBSI, Inc., 477 B.R. 504 (Bankr. D.Del. 2012) …………………………………………...11

Heng v. Heavner, Beyers & Mihlar, LLC, 849 F.3d 348, (7th Cir. 2017) ………………………12

Garrett v. McLauren, No. 17-CV-871-JPG, 2018 WL 3546747, at *2
       (S.D. Ill. July 24, 2018) ………………………………………………………………… 12

Burton v. Bd. of Educ. for the City of Chicago, No. 17 C 1337,
       2018 WL 1453548, at *1 (N.D. Ill. Mar. 23, 2018) ……………………………………..12

Raveling v. HarperCollins Publishers Inc., No. 04–2963, 2005 WL 900232
       (7th Cir. Mar. 4, 2005) …………………………………………………………………..12

Matter of Kroner, 953 F.2d 317, 319-320 (7th Cir. 1992) ………………………………………13

In re Mid-Illini Hardwoods, LLC, 576 B.R. 598 (Bankr. C.D. Ill. 2017)
       (quoting In re Caribbean Fuels Am., Inc., 688 F. App’x 890, 894–95
       (11th Cir. 2017) …………………………………………………………………..……..14



                                           ii
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 6 of 23 PageID #:336




In re Think Retail Sols., LLC, 2019 WL 2912717 (Bankr. N.D. Ga. July 5, 2019) ……….……14

Peterson v. McLean, No. 19-A-433, 2019 Bankr. LEXIS 3603
       (Bankr. N.D. Ill. Nov. 2019) …………………………………………………………….14

Statutes and Rules:

Fed. R. Civ. P. 9(b) ……,,,………………………………………………………………1, 2, 3, 11

Fed. R. Civ. P. 8 ……………………………………………………………………………….1, 4

11 U.S.C. §548(a)(1)(A) ..……………………………………………………………………...1, 5

740 ILCS 160/5 (a)(2) ..………………………………………………………………………….1

11 U.S.C. §548(a)(1)(B)   …………………………………………………………………….2, 4

740 ILCS 160/5 (a)(1) ……………………………………………………………………………2

Fed. R. Bankr. P. 7009 ……………………………………………………………………………3

740 ILCS 160/5 ……………………………………………………………………………… 5, 13

Fed. R. Civ. P. 12(b)(6) …………………………………………………………………………. 5

11 U.S.C. §548 …………………………………………………………………………………. 13




                                          iii
    Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 7 of 23 PageID #:337




        Adversary Defendant and Appellee Anyone Home, Inc. (“Anyone”), by and through its

attorneys, Gutnicki LLP, and for its Appellee’s Brief states as follows:

                           STANDARD OF APPELLATE REVIEW

        The District Court functions as an appellate court when reviewing bankruptcy court

decisions. Bielecki v. Nettleton, 183 B.R. 143, 145 (N.D.Ill. 1995). In bankruptcy appeals from

core proceedings, conclusions of law are reviewed de novo while findings of fact are reviewed for

clear error. In re Brittwood Creek, LLC, 450 B.R. 769, 773, (N.D. Ill. 2011), Meyer v. Rigdon, 36

F.3d.1375, 1378 (7th Cir. 1994), In re Airadigm Communications, Inc., 616 F.3d 642, 652 (7th

Cir. 2010). Dismissals under 12(b)(6) for failure to state a claim are reviewed de novo, and the

Court may affirm on any ground contained in the record. Rocha v. Rudd, 826 F. 3d 905, 909 (7th

Cir. 2016), Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 507 (7th Cir. 2007) (dismissed

for failure to state claims with sufficient specificity under Fed. R. Civ. P. 9(b) and under the lesser

standard of Fed. R. Civ. P. 8).

                 STATEMENT OF FACT AND PROCEDURAL HISTORY

        Anyone provided residential leasing services to the Debtor pursuant to two contracts with

Mack Industries, Ltd. (the “Debtor”) dated June 2013 and February 2014. In exchange for its

contracted services, Anyone was paid $68,262 by the Debtor in a series of payments dated July

2013 through June 2014, with a final payment from the Debtor to Anyone of $12,000 made in May

2015.

        Ronald R. Peterson, not individually, but as chapter 7 trustee for the estate of Mack

Industries, Ltd. (the “Trustee”) filed an adversary complaint against Anyone on March 22, 2019,

seeking to avoid and recover the payments made to Anyone as fraudulent transfers based on claims

of: (I) constructive fraud under 11 U.S.C. §548(a)(1)(A) and 740 ILCS 160/5 (a)(2); and (II) actual



                                                  1
    Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 8 of 23 PageID #:338




fraud under 11 U.S.C. §548(a)(1)(B) and 740 ILCS 160/5 (a)(1). Anyone moved to dismiss on

December 24, 2019 and its motion was granted on January 15, 2021.

        The Trustee filed an amended complaint seeking the same relief on April 29, 2020 (the

“Amended Complaint”). R. 40 - 55. Anyone filed a motion to dismiss the Amended Complaint on

August 20, 2020. R. 56 – 71. After briefing and hearing, the Amended Complaint was dismissed

with prejudice on March 5, 2021. The Bankruptcy Court found that the Trustee failed to plead

fraud with the requisite particularity and further that the Trustee admitted he does not have

information required to allege facts essential to satisfy Rule 9(b) in this case. R. 125 – 132.

        For the reasons stated herein and, in the record, the Trustee’s appeal should be denied and

the Bankruptcy Court decision of the Honorable Carol A. Doyle dismissing the Trustee’s

Complaint with prejudice should be affirmed.

                              SUMMARY OF THE ARGUMENT

        The Bankruptcy Court properly dismissed the Trustee’s Amended Complaint with

prejudice as the Trustee has not and by his own numerous acknowledgements cannot plead its

claims with the particularity required by Fed. R. Civ. P. 9(b). The Trustee seeks to avoid all

payments made to Anyone by the Debtor as fraudulent Transfers. The Trustee admits that Anyone

had a Contract with the Debtor for the work that is was paid for. The Trustee importantly does not

allege that the work was not done or that the work was not worth what the Debtor paid for it.

        Instead, the Trustee alleges that some or all of the transfers identified may be fraudulent if

they were payments for work done to properties that the Debtor did not own. He further

acknowledges that the records of the Debtor do not say what properties the work was done for and

instead basis his belief that they might be fraudulent transfers because anywhere from 5% to 65%

of payments the Debtor made to other vendors were for properties the debtor did not own. Because


                                                  2
    Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 9 of 23 PageID #:339




the Trustee cannot specifically state whether the payments to Anyone were fraudulent based on the

facts in the record in compliance with Fed. R. Civ. P. 9(b).

         In his Appeal, the Trustee desperately tries to save his claims by again setting forth

contradictory allegations and argument including that he pled sufficient facts in the Amended

Complaint, that as a Trustee he need not meet the requirements of Fed. R. Civ. P. 9(b), that a

Plaintiff need not prove its case at the pleading stage, and fraud can be alleged on information and

belief. The Trustee’s arguments fail, The Trustee’s claims were properly dismissed with prejudice

where Anyone argued further amendment would be futile given the facts, and he failed to respond

to that argument.

                                          ARGUMENT

    I.      Fraud Must be Plead with Particularity.

         The law of the Seventh Circuit is clear, whether a party is alleging actual fraud or

constructive fraud, it must satisfy the heightened pleading standards of Rule 9(b). General Elec.

Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074,1079 (7th Cir. 1997); Gierum v. Glick (In

re Glick), 568 B.R. 634, 657 (Bankr. N.D. Ill. 2017); PNC Equipment Finance, LLC v.

Zilberbrand, No. 12–cv–03074, 2014 WL 448384, at *9 (N.D. Ill. Feb. 4, 2014). As stated by the

Trustee, when alleging fraud, the claimant must “state with particularity the circumstances

constituting fraud . . ..” Fed. R. Civ. P. 9(b); Fed. R. Bankr. P. 7009. Particularity means “the who,

what, when, where and how: the first paragraph of any newspaper story.” Katz v. Household Int’l,

Inc., 91 F.3d 1036, 1040 (7th Cir. 1996), United States ex rel. Berkowitz v. Automation Aids, Inc.,

896 F.3d 834, 839 (7th Cir. 2018) (affirming dismissal for failure to state a claim of fraud with

necessary particularity), Gierum v. Glick, 568 B.R. 634, 657-658 (Bankr. N.D.Ill. 2017) (affirming

dismissal for failure to state a claim of fraud with necessary particularity). Moreover, even


                                                  3
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 10 of 23 PageID #:340




pleadings subject to the lesser pleading standards of Rule 8, must plead “enough facts to state a

claim to relief that is plausible on its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008)

(decided on other grounds and quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,570 (2007)

finding the plaintiff’s complaint insufficient to state a claim for relief under the Sherman Act).

       While the particularity standard is “somewhat relaxed” for a bankruptcy trustee because he

may lack information that the debtor would have. See, e.g., Cox v. Grube (In re Grube), 500 B.R.

764, 776 (Bankr. C.D. Ill. 2013); Marwil v. Oncale (In re Life Fund 5.1 LLC), No. 10-ap-42, 2010

WL 2650024 (Bankr. N.D. Ill. June 30, 2010). Nevertheless, the law of the Seventh Circuit is clear,

the Trustee must still comply with the “who, what, when, where and how test” of particularity. See

Life Fund 5.1, 2010 WL 2650024 (fraudulent transfer claims filed by a trustee were dismissed for

failure to plead the precise amount of the transfer, the date of the transfer, and the debtor from

whose account the money was transferred), General Elec. Capital Corp., 128 F.3d at 1079; In re

Glick, 568 B.R. at 657; PNC Equipment Finance, LLC, 2014 WL 448384 at *9.

       A plaintiff seeking to avoid a fraudulent transfer based on constructive fraud under

§548(a)(1)(B) must plead and prove the following: (1) a transfer of the debtor's property or interest;

(2) made within two years before the date the bankruptcy petition was filed; (3) for which the

debtor received less than a reasonably equivalent value in return; and (4) that the debtor (a) was

insolvent on the date of the transfer or became insolvent as a result, (b) engaged in business or a

transaction as a result of which the debtor's remaining capital was unreasonably small, or (c)

intended to incur, or should have known he would incur, debts he would be unable to pay. KHI

Liquidation Trust v. C. Goshy Enterprises, Inc. (In re Kimball Hill, Inc.), No. 10-ap-998, 2012 WL

5880657, at *5 (Bankr. N.D. Ill. Nov. 19, 2012); Grube, 2012 WL 3263905, at *4; Martino v.

Edison Worldwide Capital (In re Randy), 189 B.R. 425, 440 (Bankr. N.D. Ill. 1995). Under the



                                                  4
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 11 of 23 PageID #:341




Illinois Uniform Fraudulent Transfer Act (“IUFTA”) the elements are the same. See 740 ILCS

160/5; Reinbold v. Morton Community Bank (In re Mid-Illini Hardwoods, LLC), 576 B.R. 598,

604 (Bankr. C.D. Ill 2017).

       To prevail on a fraudulent transfer claim, a party must prove that an interest of the debtor

in property was transferred by the debtor with actual intent to hinder, delay, or defraud a creditor.

In re Geltzer, 502 B.R. 760, 766 (Bankr. S.D.N.Y. 2013); Brandt v. KLC Financial, Inc. (In re

Equipment Acquisition Resources, Inc.), 481 B.R. 422, 427 (Bankr. N.D. Ill. 2012); 11 U.S.C. §

548(a)(1)(A). To plead the claim with particularity, a party must specifically identify the transfers,

including the property conveyed, the date of the transfers, and any consideration paid for the

transfer, and plead facts that show actual intent to defraud. Geltzer, 502 B.R. at 769; 11 U.S.C. §

548(a)(1)(A). The plaintiff must plead the requisite intent - with respect to each transfer and must

connect the allegations against the defendants to the scheme to defraud creditors. Equipment

Acquisition Resources, 481 B.R. at 431-32. Actual intent can be proved by circumstantial

evidence, often referred to as badges of fraud. See, e.g., Id. at 430-31. A single badge of fraud is

insufficient to establish intent but the presence of several may create a presumption that the debtor

acted with the requisite intent to defraud. Id. Under the IUFTA, the elements are the same. 740

ILCS 160/5; Equipment Acquisition Resources, 481 B.R. at 427, n.2.

       Under Rule 12(b)(6) a motion should be dismissed if the plaintiff can prove no set of facts

in support of its claims that would entitle it to relief. Fed. R. Civ. P. (12)(b)(6). The Trustee’s

barebones legal allegations fail to adequately support theories of actual or constructive fraud.

Moreover, his allegations admit that he cannot meet the requisite standards. As such dismissal with

prejudice was appropriate and should be affirmed.




                                                  5
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 12 of 23 PageID #:342




   II.      The Trustee Failed to Plead Fraud with the Requisite Specificity and by His
            Own Admission Cannot.

         Despite the clear letter of the law setting forth the requirements of a claim for fraud, the

Trustee argues how a “simple” complaint for fraud can survive a motion to dismiss. Describing it

as “the paramount case” the Trustee cites to General Electric Capital for the first time in its

appellate brief. The Trustee claims the case supports its argument that its “simple” Amended

Complaint should have survived Anyone’s Motion to Dismiss. General Electric Capital does not

support the Trustee’s argument.

         In General Electric Capital, the Seventh Circuit found that the in that case Plaintiff pled

the elements of a claim for constructive fraud, which it explained does not require intent, with

sufficient specificity. Specifically, the Court affirmed the lower court’s ruling that General Electric

plead the elements of its claim with requisite specificity, where General Electric’s Complaint

included the following allegations:

         The promissory note and guaranties for the airplane were executed on December
         23, 1991. Aero defaulted on its payments and GE Capital responded by replevying
         the airplane and obtaining a judgment against its guarantors (including Rental) for
         the remaining amount. Rental settled an unrelated class action on March 4, 1993.
         As part of the settlement, Rental “transferred, assigned and conveyed substantially
         all of its assets to LRC in exchange for a release of pending legal claims against
         Rental.” Rental allegedly did not receive from LRC or the limited partnerships any
         reasonably equivalent value that would be applied to the deficiency due GE Capital.
         This transfer rendered Rental insolvent and “effectively precluded Rental from
         meeting any deficiency obligation to GE Capital for the aircraft under Rental’s
         guaranty.” Finally, GE Capital asked the district court [for relief].

Id. at 1080 (internal citations removed).

         Relying on the elements of a claim for fraudulent conveyance under IUFTA as set forth in

General Electric Capital and without analysis of the allegations set forth by General Electric in

support of its claim, the Trustee concludes it too has pled its claim with the requisite particularity.

Despite this conclusion, the Trustee goes on to explain in the same paragraph that it “did not know

                                                  6
     Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 13 of 23 PageID #:343




certain particulars.” Pl’s App. Brief at p. 18. The Trustee’s allegations and the facts at issue are

not comparable to those set forth in the General Electric opinion.

         Unlike the allegations in General Electric Capital, which include a specific allegation that

the specific transfer of a substantially all (also identified as 95% of the debtor’s assets) pursuant

to the terms of a settlement agreement was without receipt of “any reasonably equivalent value.”

In contrast, the Trustee here again acknowledged unknown particulars, has not alleged what

specific transfers were fraudulent, or that Anyone’s services did not benefit the Debtor. Instead,

the Trustee left the door open admitting that some or most of the transfers may have been for value

and later he cannot allege that Mack did not receive value for the amounts paid to Anyone with

respect to the specific payments he seeks to avoid.

         While it may be true that the Trustee need not prove his case at the pleading stage, as stated

in the Levine and U.S. v. Zabka cases, he is required to plead he circumstances of alleged fraud

with particularity.” Levine v. Prudential Bache Properties, Inc. 855 F.Supp. 924, 931 (N.D.Ill.

1994), U.S. v. Zabka, 2010 WL 2985356 at *3 (C.D.Ill. 2010). Which the Plaintiff here has failed

to do. In the Levin case the court noted that the Defendants did not dispute that the complaint

included a pleading of the time, place, content and manner of communication of the statements

they allege to be fraudulent, but rather that the Plaintiff did not allege a detailed description of each

defendants role. However, here the Complaint is lacking not explicit detail of each parties’ actions,

but specific allegations as to whether or not there was fraud.

         Specifically, the Trustee alleges:

                service agreements were entered into between Anyone and Mack Companies.1 R.
                 48 at ¶71;

                “most” (but not all) of the real estate being rented by Anyone was not owned by

1
    “Mack Companies” was a d/b/a of the Debtor.
                                                   7
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 14 of 23 PageID #:344




                the Debtor but by other entities. R. 48 – 49 at ¶¶71 – 72;

               The “beneficiaries of the agreements and the payments were mostly the other
                McClelland family entities.” R. 49 at ¶74;

               “On average, only 24% of vendor transfers were on account of real estate owned
                by the Debtor or by American Residential, to whom the Debtor owed many
                contractual obligations. This percentage ranged from 5% to 65% for different
                vendors.” Id. ¶ 76;

               “the agreements and transfers at issue in this complaint were mostly for parcels of
                real estate that the Debtor did not own.” R. 50 at ¶81;

               that “the Debtor’s books and records do not specifically identify the properties to
                which Anyone Home’s services related” even though for many vendors “the
                Debtor specifically noted in its books and records the parcels of real estate tied to
                each payment.” R. 49 at ¶¶75, 78;

               “a portion of these transfers up to 100% were for real estate that the Debtor did not
                own.” Id. at ¶80; and

               that between July 2013 and May 2015, the Debtor made transfers to Anyone
                totaling $68,262. R. 48 at ¶66. A list of the alleged transfers is attached to the
                Amended Complaint as Exhibit A. In Exhibit A, the Trustee lists the sales between
                the parties and provides relevant check numbers and payment amounts. Exhibit A
                notably does not detail the Anyone invoice numbers paid by such checks and the
                alleged owner of the property which Trustee alleges received the ultimate benefit
                of Anyone’s services.

       Despite his acknowledgement that evidence is lacking regarding the receipt of value in

exchange for the payments to Anyone, the Trustee concludes “because the Debtor did not own the

real estate for which Anyone provided services, the Debtor did not benefit at all from Anyone’s

services. … Therefore, the Debtor did not receive a reasonably equivalent value for the obligations

and transfers detailed in this complaint.” R. 50 at ¶¶83, 86. These conclusions have no basis in fact

and explicitly contradictory to the Trustee’s earlier allegations confessing that the evidence is

deficient. As concluded by the Bankruptcy Court, “even if the trustee could rely on mere

“percentages” of “vendor payments” to satisfy the particularity requirement (which he cannot), the

variability of this percentage is so significant (a range of 60%) that no reasonable inference can be

                                                 8
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 15 of 23 PageID #:345




drawn from it.” R. 131.

       The Trustee again fails to allege facts with the requisite particularity concerning the

Debtor’s Alleged Insolvency. The Trustee is similarly vague in his allegations of the Debtor’s

insolvency in 2013 through 2015 – more than two to four years prior to the Debtor’s bankruptcy.

First, the Trustee describes the Debtor’s alleged financial condition as of July 2014. Id. at ¶88. The

Trustee states “in fact, because the Debtor was losing money, by July 2014, the Debtor was balance

sheet insolvent and remained so until it filed for bankruptcy.” R. 51 at ¶94. The July 2014

information cannot support the Trustee’s allegations of insolvency for payments made prior to July

2014 – which based upon Exhibit A includes all but the last alleged payment of $12,000 on May

22, 2015 (or $56,261 of the $68,261 of alleged transfers).

       Second, as to the Debtor’s financial condition prior to July 2014, the Trustee again relies

upon generalities and states “The Debtor’s books and records reflect that, each month between

July 19, 2013 and July 31, 2014, the Debtor’s assets exceeded its liabilities by an average of July

$1,941,345.96. R. 50 at ¶91. Yet, the Trustee states that during “that period [July 2013 and July

2014] the Debtor’s assets averaged just $33,095,331.30, while its liabilities each month averaged

$31,153,976.33” – which figures (albeit on average) appear to support the fact that the Debtor was

solvent during this time. Id.

       In fact, according to the Trustee’s table of the Debtor’s accounts payable the total

outstanding accounts payable as of July 2013 was only $306,703.99 – a figure significantly less

than the Debtor’s cash holdings at that time. R. 51 at ¶97. Again, the Trustee’s allegations in the

Amended Complaint are inherently contradictory and cannot support his allegations that the

Debtor was insolvent in 2013, 2014 and/or 2015. Moreover, review of the Trustee’s chart of

receivables – the receivables appear to peak in 2014 at $1,471,795.44 but then were paid down in



                                                  9
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 16 of 23 PageID #:346




2015, at which time receivables were allegedly $577,032.20. This again appears to refute the

Trustee’s statements that the Debtor was insolvent after June 2014 and could not pay its bills (as

the majority of the receivables were paid down by the following year). Id. at ¶97.

       In his appeal, the Trustee sites to Pirelli for the proposition that “plaintiffs [alleging fraud]

are not absolutely required to plead the specific date, place, or time of the fraudulent act” and then

jumps to the conclusion that his complaint should survive even though he “does no know the

properties for which Anyone provided its services for which it was paid” Pl’s App. Brief p. 18. In

doing so he ignores the second half of the sentence he has cited which importantly states that

plaintiffs still must: “use some alternative means of injecting precision and some measure of

substantiation into their allegation of fraud[.]” Pirelli Armstrong Tire Corp. Retiree Medical

Benefits Trust v. Walgreen Co., 631 F.3d 436 , 442 (7th Cir. 2011) (affirming dismissal for failure

to state a claim), see also United States ex rel. Presser v. Acacia Mental Health Clinic, LLC, 836

F.3d 770, 776 (7th Cir. 2016) (quoting the same text: Nevertheless, plaintiffs must “use some ...

means of injecting precision and some measure of substantiation into their allegations of fraud.” 2

James Wm. Moore et al., Moore's Federal Practice § 9.03[1][b], at 9-22 (3d ed. 2015)).

       Similarly, the Trustee points to the Cox v. Grube case for the proposition that the court

found that Rule “9(b) was satisfied because the complaint sufficiently identified the transfers made

by the debtor by the date and amount.” Pl’s App. Brief p. 19, citing to Cox v. Grube, 500 B.R. 764,

767-768 (Bankr. C.D.Ill. 2013). And in In re Life Fund 5.1 LLC, the Court states that the Trustee

plead sufficient facts for each allegedly fraudulent transfer including the date of the transfer, the

amount of the transfer, the transferee, except the manner of the transfer. However, Trustees in

those cases sought to avoid those specific transfers identified as fraudulent. Again, here the Trustee

does not go that far. Instead he lists all the transactions and says some or most of them may be



                                                  10
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 17 of 23 PageID #:347




fraudulent and that he cannot determine that because the books and records do not say for certain

what services were or were not provided.

        Next, again admitting that he does not have the requisite specificity he argues that Anyone

may have the information and that as a Trustee he should be given leniency with respect to the

specificity requirements of Rule 9 as counseled in In re Wolf, 595 B.R. 735, 763 Bankr. N.D.Ill.

2018), and Corley v. Rosewood Care Ctr., 142 F.3d 1041, 1051 (7th Cir. 1998). In so doing he

ignores that the Trustee in both cases identify the specific transactions it seeks to avoid as

fraudulent, not maybe fraudulent. Moreover, the Trustee ignores the statements in Anyone’s

motion that The Trustee does not state with any certainty, that Anyone’s services did not benefit

the Debtor. Anyone lacks any information or documentation to the contrary; Anyone’s contract

was with the Debtor, and pursuant to the Complaint, Anyone was paid by the Debtor; and that

100% of the transfers were for real estate that the Debtor did own – which is a fact supported by

the terms of the contract between the parties.

        Relying on Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 923 (7th Cir. 1992), Cox,

500 B.R. at 776, In re Hearthside Baking Co., Inc., 402 B.R. 233, 255 (Bankr. N.D.Ill. 2009), and

In re DBSI, Inc., 477 B.R. 504, 509 (Bankr. D.Del. 2012), the Trustee argues that “9(b)’s

particularity standard is “more relaxed” for a Plaintiff in the Trustee.” Again, the Trustee’s reliance

is misplaced. In each of those cases, the Trustee was still required to meet the pleading standards

of Rule 9(b) including specific allegations that certain acts were fraudulent, which he has failed to

do in this case.

        Finally, the Trustee argues that his claims should be allowed to stand because Rule 9(b)

can even be satisfied when fraud is only alleged on information and belief. The Trustee did not

plead his claims on information and belief, he specifically stated he did not know one way or the



                                                  11
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 18 of 23 PageID #:348




other whether the transfers were fraudulent based on the information he had.

          Accordingly, the dismissal of the Trustee’s claims was proper and should be affirmed.

   III.      Dismissal with Prejudice Was Proper.

          As found by the Honorable Carol A. Doyle, Dismissal with prejudice was appropriate in

this case because the Trustee cannot plead his claims with the requisite specificity. Dismissal with

prejudice is appropriate where further leave to re-plead would be futile, such as where a party’s

theory of liability fails as a matter of law, see Heng v. Heavner, Beyers & Mihlar, LLC, 849 F.3d

348, 355 (7th Cir. 2017); Garrett v. McLauren, No. 17-CV-871-JPG, 2018 WL 3546747, at *2

(S.D. Ill. July 24, 2018), or where leave has already been granted and plaintiff failed to cure

deficiencies in the original complaint. Burton v. Bd. of Educ. for the City of Chicago, No. 17 C

1337, 2018 WL 1453548, at *1 (N.D. Ill. Mar. 23, 2018). Dismissal with prejudice is also proper

where a plaintiff admits that it does not have facts that would support its claim. Raveling v.

HarperCollins Publishers Inc., No. 04–2963, 2005 WL 900232 (7th Cir. Mar. 4, 2005).

          Here failing to cure the fatal defects of his original complaint the Trustee re-pled the same

barebones allegations in his Amended Complaint and further admitted that he cannot adequately

plead his claims. The lack of facts in the Amended Complaint confirms that the Trustee’s theory

of liability is legally infirm and cannot be cured. Moreover, the Trustee’s allegations show that he

cannot plead the specific facts to prove his claim. Again, the Trustee acknowledges in the

Amended Complaint that “that he does not have any records showing which properties were served

by Anyone.” R. 49 at ¶¶75 and 78. And further admits that Mack entered into the agreements with

Anyone and made the payments due under the agreements to Anyone. Id. at ¶74.

          Finally, in response to the Motion to Dismiss the Amended Complaint the Trustee did not

respond to argument that the Amended Complaint should be dismissed with prejudice and



                                                   12
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 19 of 23 PageID #:349




therefore effectively waived that argument. Matter of Kroner, 953 F.2d 317, 319-320 (7th Cir.

1992). Instead the Trustee bases entire elements of his claims on dubious and conclusory

assertions (that are either unsubstantiated or are contradicted by his earlier allegations of alleged

fact). For the reasons stated above, Defendant Anyone, Inc. respectfully asks that this Court affirm

the Order granting its Motion to Dismiss the Amended Complaint with prejudice.

   IV.      The Face of the Complaint Establishes Reasonably Equivalent Value and,
            therefore the Trustee’s Claim for Constructive Trust was Properly Dismissed.

         While not specifically addressed by the Bankruptcy Court, the Amended Complaint would

also be properly dismissed because it established a reasonably equivalent value on its face, as

argued in Anyone’s motion to dismiss the Amended Complaint. Demonstrating lack of reasonably

equivalent value is a predicate to a constructive fraud claim under ILUFTA and Section 548 of the

bankruptcy code.

         Under both the ILUFTA and Section 548, courts determine “reasonably equivalent value’

in the context of fraudulent conveyance by determining the value of what was transferred and

comparing it to what was received.” Creditor’s Comm. Of Jumer’s Castle Lodge, Inc. v. Jumer,

472 F.3d 943, 947 (7th Cir. 2007) (citing Barber v. Golden Seed Co., Inc., 129 F.3d 382, 387 (7th

Cir. 1997)). “Fraudulent conveyance law, under both state and federal statutes, is concerned with

the reality of whether the transferee conferred equivalent value on the debtor in the transaction

sought to be avoided.” Balaber-Strauss v. Sixty-Five Brokers (In re Churchill Mortg. Inv. Corp.)

256 B.R. 664, 681 (Bankr. S.D.N.Y. 2000). “[A] determination of whether value was given under

Section 548 should focus on the value of the goods and services provided rather than on the impact

that the goods and services had on the bankrupt enterprise.” In re Fin. Federated Title & Tr., Inc.,

309 F.3d 1325, 1332 (11th Cir. 2002). Thus, in analyzing the sufficiency of Plaintiff’s claims, “the

question is not whether the debtor subjectively benefitted from the [services] it received; the

                                                 13
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 20 of 23 PageID #:350




operative question is whether the property, goods, or services provided had objective value.” In re

Mid-Illini Hardwoods, LLC, 576 B.R. 598, 609 (Bankr. C.D. Ill. 2017) (quoting In re Caribbean

Fuels Am., Inc., 688 F. App’x 890, 894–95 (11th Cir. 2017); see also In re Think Retail Sols., LLC,

2019 WL 2912717, at *15 (Bankr. N.D. Ga. July 5, 2019) (finding no fraudulent transfer when the

debtors purchased $181,336 worth of airline tickets from the defendant so that third parties could

go gambling, because the tickets had objective value, and also because “even when a third party

benefits from the transfer, the debtor may receive value”).

       Based on this legal standard, the Amended Complaint failed in multiple respects. First, the

Trustee did not – and cannot – plead that Anyone’s services were objectively without value. Even

if, as the Trustee claims, the ultimate beneficiary of Anyone’s services were other related parties,

he has failed to state a claim for relief because Anyone indisputably provided something of value

(its services) in exchange for the Debtor’s money. The Trustee acknowledges that the Debtor

contracted for Anyone’s services, and that Anyone provided such services. The Trustee even

acknowledges that a portion (maybe even 100%) of the services may have been provided for real

estate that the Debtor owns. There is no allegation that the payment exceeded the reasonable value

of the services, let alone unreasonably so.

       Second, as stated above, the Trustee does not even state with specificity that Anyone did

not provide services to the Debtor. The Trustee acknowledges that there is no record to identify

the properties to which Anyone’s services related.

       Third, services that allegedly benefitted related entities to the Debtor also benefitted the

Debtor. One of the real estate owners purportedly benefitting from Anyone’s services paid for by

the Debtor, American Residential Leasing Co. LLC, is the very creditor Debtor was allegedly

seeking to defraud.



                                                14
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 21 of 23 PageID #:351




        Finally, as shown above, the Trustee cannot demonstrate the Debtor was insolvent at the

time the alleged transfers were made. To state a constructive fraud claim under Section 548 or

under Illinois state law, the Trustee must plead: “(1) a transfer of the debtor’s property or interest;

(2) made within two years before the date the bankruptcy petition was filed; (3) for which the

debtor received less than a reasonably equivalent value in return; and (4) that the debtor (a) was

insolvent on the date of the transfer or became insolvent as a result, (b) engaged in business or a

transaction as a result of which the debtor’s remaining capital was unreasonably small, or (c)

intended to incur, or should have known he would incur, debts he would be unable to pay.” See

Peterson v. McLean, No. 19-A-433, 2019 Bankr. LEXIS 3603, at *10 (Bankr. N.D. Ill. Nov. 2019).

        While the Trustee pled that the Debtor was balance-sheet insolvent “by July 31, 2014,” he

gives no basis to conclude the Debtor was insolvent prior to that date. Nor does he give any basis

to conclude transfers prior to July 31, 2014, rendered the Debtor insolvent.

        As the Trustee failed to allege a basis for finding that the Debtor did not receive reasonably

equivalent value for its payment to Anyone, and/or fails to allege sufficient facts to support that

the Debtor was insolvent at the time the alleged transfers to Anyone were made, the Trustee fails

to state a legally cognizable claim for constructive fraud and Count I of the Amended Complaint

was properly dismissed with prejudice.

                                          CONCLUSION

        For the reasons stated herein the decision of the Honorable Carol A. Doyle to dismiss the

Adversary Complaint filed against Anyone Home, Inc. by was correct. Accordingly, the Appellee

requests that the Trustee’s appeal be denied, and the decision of the Honorable Carol A. Doyle in

the Bankruptcy Court be affirmed.

                                                       Respectfully Submitted,


                                                  15
Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 22 of 23 PageID #:352




                                          Anyone Home, Inc.

                                          By: /s/Kara Allen

                                          Appellee’s Counsel
                                          Miriam R. Stein
                                          Kara Allen
                                          Gutnicki LLP
                                          4711 Golf Road, Suite 200
                                          Skokie, IL 60076
                                          847-745-6592
                                          mstein@gutnicki.com
                                          kallen@gutnicki.com




                                     16
   Case: 1:21-cv-01457 Document #: 10 Filed: 06/14/21 Page 23 of 23 PageID #:353




                                CERTIFICATE OF SERVICE

       I, Kara Allen, an attorney, hereby certify that on June14, 2021, I caused a copy of the

foregoing Brief of Appellee Anyone Home, Inc. to be served electronically through the Court’s

Electronic Notice for Registrants on the individuals identified as such on the Service List below.


                                                            /s/ Kara Allen



                                        SERVICE LIST


(Service via ECF):
Jeffrey K. Paulsen
Justin R. Storer
Law Office of William J. Factor, Ltd.
105 W. Madison St., Suite 1500
Chicago, IL 60602
312.373.7226
jstorer@wfactorlaw.com
jpaulsen@wfactorlaw.com




                                                17
